Title: From Thomas Jefferson to Henry Dearborn, [5 March 1802]
From: Jefferson, Thomas
To: Dearborn, Henry


            Th: Jefferson to General Dearborne.
              [5 Mch. 1802]
            I have been looking into the case which is the subject of Majr. Foreman’s letter from St. Mary’s, stating that the Govr. of E. Florida proposes to enlist souldiers within our territory for an expedition against the Creeks. the statute of June 14. 1797. is only against naval enterprizes. but that of Mar. 3. 1799 regulating intercourse with the Indians, comes perfectly up to this case in sections 3. 4. 6. by which to go on the Indian lands without a passport is punishable by fine of 50. D. & 3. months imprisonment, to go on them with an hostile intention, or to commit on them a robbery, larceny, trespass or other crime by fine of 100. D. & 12. months imprisonment, and to murder an Indian is punisheable by death. besides this if it be known that any person proposes to go on such an expedition, a justice of peace may prevent it by arresting him & committing him to jail until he gives security against a breach of the peace. as to taking an oath of allegiance to Spain, the law will consider that as merely a cover for the crime meditated, a mere fraud, which will have no other effect than to prove a more deliberate premeditation of the crime. this case will be clearly within the positions of the Attorney General’s opinion in Henfield’s case, May 30. 93.
            The law regulating intercourse with the Indians expired the day before yesterday. but it will doubtless be revived. I think therefore we shall be safe in making a communication to Majr. Foreman on the hypothesis of it’s being in force.
            Th: Jefferson
           